NO. 07-03-0336-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                     DECEMBER 10, 2003
                               ______________________________

                                      EDDIE DEAN RILEY, JR.,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

               FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

                       NO. 3615; HON. WILLIAM D. SMITH, PRESIDING
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

            Appellant Eddie Dean Riley, Jr. appeals from a judgment convicting him for

unauthorized use of a motor vehicle. Pursuant to a plea agreement, appellant pled guilty

to the offense and was sentenced to two years confinement in a state jail facility, which

sentence was probated for five years. The State subsequently filed a motion to revoke his

probation. It alleged that appellant had 1) failed to report to his probation officer as

directed and 2) failed to make his monthly payments. At the hearing, appellant pled true



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2004 ).
to the allegations contained in the motion to revoke. The trial court found that the

allegations were true and revoked appellant’s probation. He was sentenced to 15 months

imprisonment.

         Appellant's counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing

that he has searched the record and found no arguable grounds for reversal. The motion

and brief illustrate that counsel notified appellant of his right to review the appellate record

and file his own brief. So too did we inform appellant that any pro se response or brief he

cared to file had to be filed by December 17, 2003. Appellant filed a response wherein he

contends that he had a defense to the offense and that he no longer wished to plead guilty.

However, appellant failed to file an appeal within 30 days of his original guilty plea.

Because no appeal was taken within 30 days from the date of appellant's guilty plea and

order placing him on community supervision, we have no jurisdiction over purported error

arising at or before that hearing. Manuel v. State, 994 S.W.2d 658, 661 ( Tex. Crim. App.

1999).

         In compliance with the principles enunciated in Anders, appellate counsel explained

why there existed no arguable ground for appeal. For instance, he discussed possible

ineffective assistance of counsel based on counsel’s failure to raise a defense. However,

appellant plead guilty to the offense in open court and signed a confession supporting his

plea of guilty. Appellate counsel also explained why appellant’s plea of true or “guilty” to

the allegations contained in the motion to revoke was sufficient to support the trial court’s

judgment revoking appellant’s probation.



                                               2
        We have also conducted an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). As previously

mentioned, no appeal was taken within 30 days from the date of appellant's guilty plea and

order placing him on community supervision; thus, we have no jurisdiction over purported

error arising at or before that hearing. Manuel v. State, supra. Further, the punishment

assessed was within the range prescribed by law. TEX . PEN . CODE ANN . §31.07(b) (Vernon

2003) (stating that the offense is a state jail felony); id. at 12.35(a) (stating the range of

punishment for a state jail felony is not more than two years or less than 180 days).

        Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the

trial court.

                                                  Brian Quinn
                                                    Justice

Do not publish.




                                              3